DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s election without traverse of  in the reply filed on 5/27/2021, is acknowledged.  Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant provisionally selected polypropylene as a polymer and isoamyl acetate as a nano-roughing agent.   Claims 3 and 4 are further withdrawn as not reading on isoamyl acetate.  

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1 and 2 is/are rejected under pre-AIA  35 U.S.C. 102(a) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Webster et al. (US 2008/0249607).
	Regarding claim 1, Webster et al. teaches that it was known in the art “that using NaOH treatment for creating nanostructured features on the surface of PLGA decreased endothelial cell adhesion and proliferation” (current claim 2).  Para. [0079].  This reads on “altering the surface of the polymer to produce nanometer scale surface geometry by contacting the surface of the substrate with a solution of nano-roughing agent to produce a nanometer scale surface geometry on the surface of the substrate.”
Webster et al. does not teach “contacting the surface with bacteria and inhibiting growth of the bacteria.”   This language is construed as “wherein the growth of bacteria in contact with the surface of the polymer substrate is inhibited.”   This claim construction is appropriate in view of the specification which lays out that the overall goal of the invention is directed to decreasing bacterial adhesion and not the intentional introduction of bacteria and its adhesion to the surfaces.   As a wherein clause that simply express the intended results of a process step positively recited, it is not given weight.  MPEP 2111.04(I). 
Alternatively, even without the interpreting the language as a wherein clause, it is the examiner’s position that the inhibition of bacteria adhesion to the polymer's surface would naturally flow from the teachings of the prior art and therefore, would render obvious all the instant steps of the claimed method.  Specifically, although Webster et al. is silent with regard to bacteria, the step of contacting with bacteria would encompass exposure to any airborne bacteria See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (“when the claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated.”)

Claim Rejections - 35 USC § 103
Claims 1, 2, 9 and 10 a is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Webster et al. (US 2008/0249607) in view of Chen et al., Bioengineering Conference, 2009 IEEE 35th Annual Northeast, IEEE, Piscataway NJ, April 3, 2009, pp. 1-2, and Sullivan et al. (US 2009/0028914).
Teachings of Webster et al. are discussed above.
Webster et al. does not teach wherein the substrate is an endotracheal tube.  
Cheng et al. teaches the formation of nano surfaces on polyvinyl chloride endotracheal tubes using bacterial lipase solutions.  Cheng et al. teaches that "[t]his nano scale etching is thought to be able to reduce bacterial adhesion, preventing infection."  See "Conclusion" at page 2.
Cheng et al. does not teach endotracheal tubes made of poly(lactic-co-glycolic) acid
See paras. [0036] and [0202], and Figure 17.
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed method in view of the combined teachings Webster et al., Cheng et al. and Sullivan et al.  In this instance, the conclusion of obvious is supported by the rationale of using a known technique to improve similar devices in the same way.   Specifically, Sullivan et al. teaches a “base” device being PLGA tracheal stents.   Cheng et al. teaches a comparable endotracheal tube made of PVC that may be improved by creating nanostructures on its surface that reduce bacterial adhesion and prevent infection.  Webster et al. teaches that PLGA can be similarly treated so as to make nanostructured features on the surface of the PLGA.   Accordingly, one of ordinary skill in the art would have applied the technique of creating nanostructured features on PLGA endotracheal tubes with the reasonable expectation of improving the base device with similar results. 


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ROBERT S CABRAL/Primary Examiner, Art Unit 1618